Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/19 and 1/21/20 have been considered by the examiner.
Claim Objections
Claims 3-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4/11 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 6, recites “adjacent sheets” that lacks proper antecedent basis.  Examiner suggests “adjacent sheets of graphene”.  See also claim 9.
Claim 3 recites the limitation "the plurality of sheets" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mass ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mass" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 recites a range within a range which is indefinite. Examiner suggests “preferably between about 0.3 and about 0.4, more preferably about 1:3” be deleted.
Claim 7 recites the limitation "the graphene sheets" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the plurality of sheets of graphene”.
Claim 9 recites the limitations "a plurality of sheets of graphene" and “a plurality of carbon nanohorns” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 11 recites the limitations "an electrode", “a battery”, “an active material”, “a binder”, “a plurality of graphene sheets” and “a plurality of carbon nanohorns”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2)/103 as being anticipated by, and alternatively unpatentable over, DO et al., US 2018/0241033 A1.

The claims are alternatively unpatentable.  DO does not teach a specific example wherein the nanographitic composite includes both zinc electroactive material and carbon nanohorn.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because DO is believed to teach the claimed invention with specific specificity.  The carbon nanohorn is selected from a list of only six listed conductive carbon additives.
	Agglomerates may be formed [0022].  Graphene may be formed from reduced graphene oxide [0010].  Note claim 3 contains product-by-process limitations.  The conductive additive is 2-20 wt% [0033] and the graphene is present in a range from 10-40 wt% [0028].  The electrode includes a binder [0032].  The surface area of graphene is above 300 m2/g [0077].  The particle size of the electroactive material is in the range of 10 nm to 3 m [0075].  At least Figure 4 shows an embodiment wherein the electrode includes a current collector.  [0099] teaches the electrolyte comprises a salt solution.
6 is/are rejected under 35 U.S.C. 102(a)(2)/103 as being anticipated by, and alternatively unpatentable over, DO et al., US 2018/0241033 A1 in view of Yuge, US 2016/0181613 A1.
	See rejection of claim 1 in view of DO above.  DO does not explicitly teach the particle size of the carbon nanohorns.  However, Yuge teaches the shape of one piece of carbon nanohorn is about 1 nm to 5 nm in diameter and about 10 nm to 250 nm in length [0036].  Therefore the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made as Yuge teaches it was known in the art for carbon nanohorn to have the dimensions recited by claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727